Citation Nr: 1217094	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-03 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for residuals of injury to the last two toes of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from March 1946 to May 1947.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In June 2010, the Board issued a decision denying service connection.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 decision, the Court vacated the Board's decision and remanded the issue.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the record includes the Veteran's entrance and separation examination and treatment records dating in June 1946, it appears there may be additional service treatment records which were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In this case, the agency of original jurisdiction did not adequately notify the Veteran about the potential absence of his service treatment records or the fact that he may submit alternative forms of evidence.  This must be done.  

Furthermore, in light of this heightened duty and the Veteran's competent histories of in-service injury and current symptoms at the site of the in-service injury, a VA examination should be conducted and opinion obtained to determine whether the Veteran has a current residual of in-service injury.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that his service records were destroyed in a 1973 fire and that the current record only includes the entrance and separation examination records and July 1946 dermatology treatment records.  Inform the Veteran that he should submit any service treatment records in his possession and what type of alternative evidence he may submit.  

2.  Obtain all outstanding VA treatment records.  Ask the Veteran about the existence of any non-VA treatment records.  

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and likely etiology of the reported symptoms affecting the last two toes of the left foot.  The claims file must be made available to the examiner for review.  For any diagnosed disorder affecting the last two toes of the left foot, the examiner is requested to state whether it is at least as likely as not (i.e., 50 percent probability) that it onset in service or is causally related to service, to include the reported in-service laceration.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



